        Case 2:19-cv-01830-EFB Document 31 Filed 07/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     OSCAR MACHADO,                                     2:19-cv-1830 EFB (PC)
13
                                            Plaintiff, [PROPOSED] ORDER
14
                     v.
15

16                                                      Judge:     The Honorable Edmund F.
     D. AGUILERA, et al.,                                          Brennan
17                                                   Trial Date:   Not set
                                         Defendants. Action Filed: September 12, 2019
18

19          The Court, having considered Defendant’s motion to modify the discovery and dispositive

20   motion deadlines, and good cause having been found:

21          IT IS HEREBY ORDERED: Defendant’s motion is granted. The deadline to conduct

22   discovery and file a motion not compel discovery is extended to November 14, 2020. The

23   deadline to file a pretrial motion is extended to February 20, 2021.

24   DATED: July 20, 2020.

25

26

27
     SA2020100033
28   34244640.docx



                                                                   [Proposed] Order (2:19-cv-1830 EFB (PC))
